Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 10-15, 17, 20, 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fleming (US 6172810).
Regarding independent claim 1, Fleming discloses An exposed-lens retroreflective article (Figs. 4-5: 40 – beaded retroreflective article; note that the beads are not fully encased, therefore are exposed-lens type [see figs below for easy reference]) comprising (i.e., open language for the claim): 
a binder layer (32 and 34 - binder layer together with the reflective coating portion of the layer between the substrate 36 and microspheres 30); and, 

wherein at least some of the retroreflective elements (30 – microspheres) each comprise (i.e., open language for the retroreflective element) a color layer disposed on at least a portion of the transparent microsphere (34 – reflective coating; col. 5, lns. 50-52 - one or more layers of reflective coating can be colored), wherein at least some of the color layers each comprise a bi-layer structure comprising a first layer comprising a first material and a second layer comprising a second material (note that reflective coating 34 comprises layers of n1 and n2 which have different refractive indices, see col. 5, lns. 20-22), 
wherein the first material comprises a first binding group and the second material comprises a second binding group (i.e., as in Fig. 4 the reflective coating 34 is interpreted as part of the binder since together they hold the microspheres in place, and thus the layers of n1 and n2 are, at least, first and second binder groups), and 
wherein the first binding group and the second binding group have complementary interactions (i.e., the differing refractive indices result in different reflectivities when added together depending on the material and number of layers, see extensive discussion throughout reference; see e.g., col. 6, lns. 9-48 discussing various layer options, reflective indices, and effects), and, 


    PNG
    media_image1.png
    251
    487
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    371
    329
    media_image2.png
    Greyscale

Regarding independent claim 20, Fleming discloses A method of making a retroreflective article (Figs. 4-5: 40 – beaded retroreflective article; note that the beads are not fully encased, therefore are exposed-lens type [see figs below for easy reference]) comprising (i.e., open language for the claim) a plurality of retroreflective elements (30 – microspheres; Fig. 5 – note beam path I [Wingdings font/0xE0] R) at least some of which each comprise a color (34 – reflective coating; col. 5, lns. 50-52 - one or more layers of reflective coating can be colored) layer (32 and 34 - binder layer together with the reflective coating portion of the layer between the substrate 36 and microspheres 30), the method comprising: disposing color layers (34 – reflective coating; col. 5, lns. 50-52 - one or more layers of reflective coating can be colored) on at least portions of at least some transparent microspheres (30 – microspheres), wherein at least some of the color layers each comprise a bi-layer structure comprising a first layer comprising a first material and a second layer comprising a second material (note that reflective coating 34 comprises layers of n1  n2 which have different refractive indices, see col. 5, lns. 20-22), wherein the first material comprises a first binding group and the second material comprises a second binding group (i.e., as in Fig. 4 the reflective coating 34 is interpreted as part of the binder since together they hold the microspheres in place, and thus the layers of n1 and n2 are, at least, first and second binder groups), and wherein the first binding group and the second binding group have complementary interactions (i.e., the differing refractive indices result in different reflectivities when added together depending on the material and number of layers, see extensive discussion throughout reference; see e.g., col. 6, lns. 9-48 discussing various layer options, reflective indices, and effects); then, with the transparent microspheres borne by a carrier layer (36 – substrate): disposing reflective layers on protruding areas of at least some of the color layers (i.e., the curved layers of 34 include protrusions via meeting curved shape of microspheres 30) , disposing a binder precursor on the carrier layer and on the protruding areas of the transparent microspheres bearing the color layers and the reflective layers thereon (col. 10, ln. 43 – pre-polymr materials can be applied in substantially uniform or discontinuous manners) and, solidifying the binder precursor to form a binder layer (col. 9, lns. 23 – solidified).

Regarding claim 2, the reference further discloses The article of claim 1 wherein at least some of the color layers each comprise multiple bi-layer structures arranged in a stacked configuration (fig. 5, reflective coating 34 comprises layers of n1 and n2 which have different refractive indices, see col. 5, lns. 20-22), each bi-layer structure comprising a first layer comprising the first material and a second layer comprising the second material (reflective coating 34 comprises layers of n1 and n2 which have different refractive indices, see col. 5, lns. 20-22), wherein the first material comprises the first binding group and the second material 
Regarding claim 6, the reference further discloses 6. The article of claim 1 wherein at least some of the color layers are localized color layers (i.e., the n1 and n2 have portions that are localized near the beads; note comprising language permits additional areas and is non-exclusive).
Regarding claim 7, the reference further discloses 7. The article of claim 6 wherein at least some of the localized color layers are each disposed between an embedded area of the transparent microsphere and the binder layer (i.e., n1 and n2 are between the microspheres 30 and binder layer 32; note comprising language permits additional areas and is non-exclusive).
Regarding claim 10, the reference further discloses 10. The exposed-lens retroreflective article of claim 1 wherein at least a portion of an exposed front surface of the article in areas laterally between the transparent microspheres, is provided by an exposed surface of a color layer that is a non-localized color layer (i.e., the n1 and n2 are in very thin layers across the article).
Regarding claim 11, the reference further discloses 11. The exposed-lens retroreflective article of claim 1 wherein the binder layer comprises a colorant (34 – reflective coating; col. 5, lns. 50-52 - one or more layers of reflective coating can be colored; col. 5, ln. 52 - dye).
Regarding claim 12, the reference further discloses 12. The article of claim 1 wherein at least some of the retroreflective elements each comprise a reflective layer disposed rearwardly adjacent to an embedded portion of the color layer (i.e., the beads 30 and reflective layers 34 are rearward and adjacent to the color layer in the light path direction).
n1 and n2 are in very thin layers across the article).
Regarding claim 14, the reference further discloses 14. The exposed-lens retroreflective article of claim 12 wherein at least some of the retroreflective elements each comprise a reflective layer that is a localized reflective layer (i.e., the n1 and n2 have portions that are localized near the beads; note comprising language permits additional areas and is non-exclusive).
Regarding claim 15, the reference further discloses 15. The exposed-lens retroreflective article of claim 12 wherein the reflective layer is chosen from the group consisting of a vapor-deposited metallic layer (col. 6, ln. 23 – metallic), a dielectric-stack reflective layer (in the alternative), a printed reflective layer (in the alternative), a locally-laminated reflective layer (in the alternative), and combinations thereof (in the alternative).
Regarding claim 17, the reference further discloses 17. A substrate comprising the exposed lens retroreflective article of claim 1, wherein the binder layer of the retroreflective article is coupled to the substrate with at least some of the retroreflective elements facing away from the substrate (Fig. 4 – note that the microspheres 30 project from the opposite side as substrate 36).
Regarding claim 21, the reference further discloses 21. The method of claim 20 wherein the disposing of the color layers on at least portions of at least some transparent microspheres is performed with the transparent microspheres borne by the carrier layer (Fig. 4 – note that the microspheres 30 are on/above substrate 36).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3, 8, 9, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fleming.
Regarding claim 3, the reference does not explicitly further disclose The retroreflective article of claim 1 wherein the at least one colorant is present in the second material and comprises a pigment or dye comprising a covalently-bonded second binding group selected from sulfonate, carboxylate, phosphonate, amine, ammonium, sulfonium, phosphonium, and combinations thereof.
It has been held to be prima facie obvious to select a known material based on its suitability for its intended use.  In re Leshin, 125 USPQ 146; MPEP § 2144.07.  The benefits of selecting any of the known material(s) listed here include such benefits as being easy to use in the process, disperability in the material, effect on light transmittance, shade of color, and/or availability. 
Regarding claims 8, 9, 18, 19, and 22, the reference does not explicitly further discloses [claims 8, 9, and 22] at least some of the localized color layers are each disposed around the entirety of a transparent microsphere or [claims 18 and 19] that the substrate is fabric of a garment or attached to fabric of a garment.
Official Notice is taken that it is well known in the art that the reflective/color/refractive index layers can completely surround and encapsulate the microspheres for such benefits as fine control of angle of reflectivity and color quality. Further, Official Notice is taken that it is well known in the art that retroreflectors are part or attached to fabric since most road construction crews wear garments with retroreflectors for safety as well as many others.
. 
Allowable Subject Matter
Claims 4, 5, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 4, the prior art does not teach or suggest “The article of claim 1 wherein the first material is a polyelectrolyte comprising” including the specific arrangement for “first binding groups that are positively charged and wherein the second material comprises second binding groups that are negatively charged.” as set forth in the claimed combination(s).
With respect to claim 5, this claim depends on claim 4 and is allowable at least for the reasons stated supra.
Regarding claim 16, the prior art does not teach or suggest “A transfer article comprising the exposed-lens retroreflective article of claim 1 and a carrier layer on which the exposed-lens retroreflective article is detachably disposed” including the specific arrangement for “with the front side of the binder layer facing the carrier layer.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872